Citation Nr: 9902102	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability due to VA 
hospitalization and treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from June 1949 to April 
1960.  This appeal was initially before the Board of 
Veterans Appeals (Board) from rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellants claims for an 
increased rating for asbestosis, and for entitlement to 
38 U.S.C.A. § 1151 and 38 C.F.R. § 4.30 benefits.  The latter 
claim was denied on the basis that the lung surgery in 
November 1990 did not involve treatment of service connected 
disability.  The claim was subsequently transferred to the 
St. Petersburg, Florida, RO.

The Board remanded this case for further development by means 
of an April 1996 decision.  In pertinent part, the Board had 
requested tissue slides to in order to evaluate the temporary 
total rating claim.  Although the slides were not obtained, 
other evidence which was obtained enabled the Board to decide 
this issue in a manner favorable to the appellant.

Subsequent decisions by the RO awarded an increased rating of 
60 percent for the appellants service-connected asbestosis, 
and continued to deny his claims for 38 U.S.C.A. § 1151 and 
38 C.F.R. § 4.30 benefits.


FINDINGS OF FACTS

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The appellants asbestosis is primarily manifested by 
evidence of fibrosis, dyspnea on exertion, FVC of 67 percent 
of predicted, and DLCO of 47 of predicted.

3.  Fine needle biopsy of a left lung mass performed during 
hospitalization by VA on September 18, 1990 showed malignant 
cells.  The appellant was readmitted to VA hospital later 
that month to explore therapeutic options with respect to 
presumed lung cancer.  While he was on a weekend pass from 
the VA hospital, he was hospitalized privately with 
congestive heart failure and acute respiratory failure.

4.  The appellant was not found to have lung carcinoma by a 
private medical facility, which performed lung surgery on him 
in November 1990.

5.  Treatment rendered by VA in September 1990 was properly 
administered and did not result in additional disability.

6.  The lung surgery performed during private hospitalization 
from November 6 to November 16, 1990 was for treatment of 
service connected disability and necessitated at least one 
month of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for asbestosis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 6801 (1996) and 6833 (1998).

2.  The criteria for entitlement to benefits for temporary 
total convalescent rating for lung surgery in November 1990 
have been met.  38 C.F.R. § 4.30.

3.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
due to VA hospitalization and treatment have not been met.  
38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-
connected asbestosis is severely disabling requiring the use 
of oxygen.  He asserts that twice a week, he utilizes oxygen, 
which has been supplied for his son.  He indicates that he 
cannot perform any manual labor or do any significant amount 
of walking.  He also indicates that he underwent surgery for 
the removal of his left lower lobe because he was advised 
that he had lung cancer.  He claims that if he had known that 
he did not have cancer, he would not have authorized such 
removal.  He also claims negligence on VAs part due to 
failure to diagnose his heart condition before he was 
released from the hospital in September 1990.  He further 
claims entitlement to a period of convalescence for his lung 
surgery.

The evidence of record indicates that the appellant is 
service connected for asbestosis.  Medical records indicate 
that on September 14, 1990, he was hospitalized at a VA 
hospital for complaints of dyspnea on exertion and occasional 
hemoptysis.  He underwent a fine needle biopsy of a left lung 
mass, which revealed poorly differentiated large cell lung 
cancer.  He was discharged on September 18, 1990, with 
planned follow-up appointments with oncology and 
cardiovascular medicine.  

On September 26, 1990, the appellant was readmitted to the VA 
hospital for exploration of therapeutic options for the 
diagnosed lung cancer.  On September 28, 1990, he requested 
and was granted a week-end pass.  However, on his way home 
that day, he developed extreme shortness of breath and went 
to the emergency room at Edward Hospital.  He was admitted to 
that hospital with a diagnosis of congestive heart failure 
and acute respiratory failure.  

Medical records from Edward Hospital indicate that an 
echocardiogram showed mitral valve disease with evidence of 
rheumatic mitral stenosis.  The impression was rheumatic 
heart disease with moderate to severe mitral stenosis which 
played a role in the appellants congestive heart failure.  
He also underwent a CT scan of the chest which showed a soft 
tissue density mass without calcification in the posterior 
segment of the left lower lobe.  The differential diagnosis 
included primary lung carcinoma or an area of round 
atelectasis/round pneumonia.  Chronic obstructive pulmonary 
changes were also identified, with diffuse scarring 
throughout both lung fields.  He remained at the Edward 
Hospital until October 3, 1990, at which time he was 
transferred to the Good Samaritan Hospital (GSH).  His final 
diagnoses included pulmonary edema, congestive heart failure, 
mitral stenosis, and respiratory tumor.  

Medical records from GSH indicate that the appellant was 
admitted to the hospital on October 3, 1990, and remained in 
the hospital until October 24, 1990.  The medical records 
from this hospitalization indicate that cytopathology testing 
did not show any malignant cells.  However, the tissue slides 
from the fine needle biopsy which was conducted at the VA 
hospital were also examined by pathology at GSH, and they 
concurred with the diagnosis of cells exhibiting malignant 
features, consistent with poorly differentiated large cell 
carcinoma.  It was determined that any lung surgery should be 
conducted after a complete cardiac evaluation and treatment 
of his coronary artery disease and mitral stenosis.  He 
underwent right and left heart catheterization with left 
ventriculopathy and coronary angiography.  The impression was 
severe mitral stenosis and mild single-vessel coronary artery 
disease with a 50 percent midleft anterior descending 
stenosis.  He subsequently underwent a mitral valve 
replacement.  The diagnoses at discharge included rheumatic 
heart disease with mitral stenosis.  

Subsequently, on November 6, 1990, the appellant was 
readmitted to GSH where he underwent a left thoracotomy, left 
lower lobectomy and node sampling.  The pathological findings 
did not show any evidence of malignancy.  The specimen showed 
focal interstitial chronic inflammation, intra-alveolar 
hemorrhage, reparative changes, patchy mild interstitial 
fibrosis, and patchy pleural fibrosis with numerous small 
fibrocalcific pleural plaques.  He was discharged on November 
16, 1990, in good condition.  His lungs were clear.  He 
denied shortness of breath.  His old chest tube site was dry 
and intact.  His diagnoses at discharge included a principal 
diagnosis of left lower lobe lung nodule, and secondary 
diagnoses of, among others, chronic obstructive pulmonary 
disease and asbestosis.

The appellant was readmitted to Edward Hospital on December 
30, 1990, for increasing exertional dyspnea, paroxysmal 
nocturnal dyspnea, and orthopnea.  He also complained of 
hemoptysis 24 hours prior to admission.  He reported that his 
dyspnea did not dissipate after the surgery.  Examination of 
the lungs revealed diminished breath sounds in the left base 
with bilateral rales.  The impression was multifactorial 
problem of dyspnea, which probably included bronchitis, 
questionable pneumonia, and congestive heart failure, and a 
questionable history of cancer of the lung.  He was treated 
for infection and heart failure.  Pneumonia with left lung 
infiltrate improved with antibiotics.  On January 6, 1991, he 
was afebrile.  He was discharged on that date with activity 
as tolerated.  He was in a wheelchair.

Subsequent medical evidence of record include a report of VA 
examination in July 1991.  Pulmonary function studies were 
interpreted as showing moderate restrictive defect.  FVCs 
were 50 and 53 percent predicted.  VA treatment note, dated 
in August 1991, which reports that it could not be determined 
whether the appellant had had lung carcinoma.  All that could 
be concluded was that he was found to have lung carcinoma by 
fine needle aspiration, but that gross pathology did not show 
any evidence of tumor.  

VA outpatient treatment records in May 1994 state that the 
appellant was status postoperative left lobectomy for 
presumed cancer which turned out to be asbestosis.

Current medical evidence of record includes report of a VA 
examination, dated in July 1996, which indicates that the 
appellant reported complaints of progressive dyspnea on 
exertion over the past four years.  He indicated that he 
could walk approximately one block before becoming short of 
breath.  He also reported a chronic nonproductive cough and 
fleeting chest pain on exertion.  Examination of the lungs 
revealed basilar crackles.  The examiner noted that the 
appellant had evidence of fibrosis by chest x-ray.  Pulmonary 
function tests showed a mild obstructive pulmonary defect.  
FEV-1 was 1.66 which was 48 percent of predicted; FVC was 
2.57 which was 67 percent of predicted; the total lung 
capacity was 4.68 which was 69 percent of predicted; residual 
volume was 2.09 which was 92 percent of predicted; DLCO was 
50.2 which was 47 percent of predicted; and FEV-1/FVC was 66 
percent of predicted.  Lung volumes revealed a mild 
restrictive defect and a DLCO was moderately reduced.  The 
examiners diagnoses included the following:  (1) asbestosis, 
with moderate reduction in DLCO and decreased lung volumes 
consistent with restrictive lung disease; and (2) chronic 
obstructive pulmonary disease, with mild obstructive airway 
disease based on spirometry.  

I.  Increased rating for asbestosis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1998).

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected pulmonary disorders.  Volume 61 Federal Register 
46721 (September 5, 1996).  Where law or regulation changes 
after a claim has been filed or reopened, but before 
administrative or judicial process has been completed, the 
version most favorable to the veteran is applicable, unless 
otherwise provided by Congress.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Thus, the Board must determine whether 
an increased rating is warranted under either the old or the 
new criteria.

Under the old criteria, the severity of the appellants 
asbestosis can be ascertained by application of the standards 
set forth in VAs Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code (DC) 6801 (1996).  Under DC 6801, a 
60 percent rating is granted when there is extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests, with marked impairment of health.  A 100 
percent rating is granted when the extent of lesions are 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirm a markedly severe degree of 
ventilatory deficit; with dyspnea at rest and other evidence 
of severe impairment of bodily vigor producing total 
incapacity.

Under the new criteria, the appellants asbestosis can be 
ascertained by application of the standards set forth in DC 
6833 (1998).  Under DC 6833, a 60 percent rating is granted 
under any of the following circumstances:  Forced Vital 
Capacity (FVC) of 50- to 64-percent predicted; or, Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40- to 55-percent predicted; or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating is granted under any of the following circumstances:  
FVC less than 50-percent predicted; or, DLCO (SB) less than 
40-percent predicted; or, maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or, cor pulmonale or pulmonary hypertension; or, 
requires outpatient oxygen therapy..

Having considered the entire evidence of record and the 
applicable laws, the Board finds that an increased rating for 
asbestosis is not warranted under either the old or the new 
rating criteria.  While current medical records show evidence 
of fibrosis, the record does not indicate that the extent of 
the lesions are comparable to advanced pulmonary 
tuberculosis.  Nor does the evidence show markedly severe 
ventilatory deficit, dyspnea at rest, or other evidence of 
severe impairment due to asbestosis.  As mentioned 
previously, the medical records show moderate reduction in 
DLCO.  The records also show that he was able to do some 
activity (i.e. walking), though not a significant amount, 
without dyspnea.  The Board thus concludes that the severity 
of his asbestosis is not shown to be totally incapacitating 
under the old criteria. 

The Board also finds that an increased rating is not 
warranted under the new criteria.  The most recent medical 
evidence shows that FVC was 67 percent of predicted and that 
DLCO was 47 percent of predicted.  This degree of disability 
does not warrant a rating higher than 60 percent.  The Board 
notes the appellants contentions that he receives oxygen at 
home.  However, the medical evidence of record does not 
establish that outpatient oxygen therapy is medically 
necessary.  Therefore, the appellants claim for an increased 
rating for asbestosis is denied.

II.  Temporary total convalescent rating.

A temporary total disability rating is granted if it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted (under 1, 2, or 3, 
listed below), effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months (or more) from the first day of the month following 
such hospital discharge or outpatient release.  A total 
disability rating will be assigned when treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30. 

As mentioned previously, the evidence of record establishes 
that in November 1990, the appellant underwent a left 
thoracotomy, left lower lobectomy and node sampling.  Prior 
to the surgery, it was presumed, based on fine needle biopsy, 
that he had a malignant lung mass, but the medical evidence 
shows that it was ultimately decided that the mass was due to 
asbestosis.  This being the case, the Board finds that the 
November 1990 hospitalization was for treatment of service 
connected disability.  In addition, the subsequent medical 
evidence indicates that that this major surgery required at 
least one month of convalescence.  Accordingly, the criteria 
for entitlement to a temporary total rating based on the 
hospitalization in November 1990 are met.

It has also been argued that the appellant is entitled to a 
temporary total rating based on the hospitalization for 
biopsy in September 1990.  Although the biopsy was for 
treatment of service connected disability, the medical 
evidence does not show that at least on month of 
convalescence was necessitated by the procedure, or that 
there 

were other factors that establish entitlement under 38 C.F.R. 
§ 4.30.

III.  Entitlement to 38 U.S.C.A. § 1151 benefits.

Section 1151 of Title 38, United States Code, provides in 
pertinent part:

Where any veteran shall have suffered an 
injury or an aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, . . . and not the 
result of such veterans own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, . . . compensation . . . shall 
be awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to 38 U.S.C.A. § 1151 
benefits is not warranted.  On VA hospitalization in 1990, 
via fine needle biopsy was performed, and slides were 
interpreted as showing that the appellant had lung carcinoma.  
VA rendered no further treatment or testing with regards to 
this condition.  Despite the fact that this pathologic 
diagnosis was not confirmed following surgery to remove the 
lung mass, it is significant that the interpretation of the 
slides obtained by VA was confirmed by GHS. 

The evidence does not show that any additional disability 
resulted from the fine needle biopsy or any other treatment 
rendered during the VA hospitalization in September 1990.  In 
so far as any additional lung disability is concerned, the 
evidence clearly establishes that lung surgery was performed 
not by VA, but by a private medical facility, which also 
determined that lung carcinoma was present and that surgery 
was necessary.  Assuming, without deciding, that additional 
disability did result as a result of a diagnosis of lung 
carcinoma, it cannot be concluded that any such additional 
disability was proximately caused by VA hospitalization.  
Rather, it was due to private medical treatment.  That is, 
the actions of the private medical facility have broken any 
causal link between treatment (biopsy) by VA, properly 
performed, and any additional disability that may have been 
sustained.

Insofar as any additional cardiac disability is concerned, it 
has been alleged that there was negligence on the part of VA 
in releasing the appellant from the hospital and not treating 
him for his heart condition.  Records of the VA 
hospitalization September 26 to 28, 1990 do not reflect that 
he was in heart failure before he was discharged on a week-
end pass, and private hospital records make it clear that 
symptoms of congestive heart failure appeared while he was 
driving.  The appellant has not submitted any medical 
evidence showing improper treatment of heart disease on the 
part of VA.  Moreover, the Board finds nothing in the medical 
record showing any relationship between the exacerbation of 
cardiac and respiratory symptoms for which he was privately 
hospitalized and the VA treatment in September 1990.  
Finally, records from Edward Hospital in September and 
October 1990 show resolution of congestive heart failure and 
respiratory failure with treatment, indicating that there was 
no permanent increase in disability.  

The appellant also argues that had it not been for the 
misdiagnosis of lung cancer by VA, he would not have had 
to undergo lung surgery.  While it was ultimately determined 
by gross pathology that he did not have lung cancer, private 
physicians reviewed the fine needle biopsy slides obtained by 
VA and concurred in the diagnosis.  This being so, the 
evidence does not show that the slides were improperly read 
by VA and, in addition, there is nothing in the medical 
evidence to suggest that the fine needle biopsy was 
improperly administered by VA.  We are left with a situation 
in which doctors made a diagnosis that was supported by the 
existing clinical evidence, but was shown by further clinical 
evidence to have been incorrect.  Once the diagnosis of lung 
cancer was made, the risks of the situation were such that 
surgery was medically indicated.  

38 C.F.R. § 3.358 (c)(3) provides that compensation is not 
payable for the necessary consequences or medical or surgical 
treatment or examination properly administered.  In this 
case, the fine needle biopsy was properly administered by VA, 
and the subsequent lung surgery at a private hospital was a 
(medically) necessary consequence of that diagnosis.  
Accordingly, the Board finds that entitlement to 38 U.S.C.A. 
§ 1151 benefits is not warranted in this case.


ORDER

1.  Entitlement to an increased evaluation for asbestosis is 
denied.

2.  Entitlement to a temporary total convalescent evaluation 
under the provisions of 38 C.F.R. § 4.30 is granted.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability due to VA 
hospitalization and treatment is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
